Case 18-10261-amc        Doc 178    Filed 07/21/21 Entered 07/21/21 10:39:16         Desc Main
                                   Document      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:

 BENEDETTO PAVONE and                           :   CHAPTER 13
 NICOLE R. PAVONE,                              :
                                                :
          Debtors.                              :   BANKRUPTCY NO. 18-10261-jkf


                                            ORDER

          AND NOW, upon consideration of the foregoing Stipulation by and between State

 Financial Network, LLC, and the Debtors, Benedetto and Nicole R. Pavone, it is hereby

 ORDERED that the Stipulation is approved and made an Order of the Court.

                                                BY THE COURT:



 Date: __________________________               _______________________________________
                                                HONORABLE ASHELY M. CHAN
 Date: July 21, 2021                            UNITED STATES BANKRUPTCY JUDGE
